— Motion by petitioner (1) to direct that such action as it deems necessary or proper to determine whether respondent, George L. Pagones, an attorney and counselor at law is incapacitated from practicing law by reason of mental infirmity or illness; and (2) if upon consideration, it is concluded that respondent is incapacitated from practicing law, then, an order be entered suspending him on the grounds of such disability for an indefinite period. Motion granted; this court finds that the respondent presently is incapacitated from practicing law and he is suspended from the practice of law for an indefinite period of time and pending further order of this court, pursuant to the rules of this court (22 *621NYCRR 691.13). Gary L. Casella, Chief Counsel to the Grievance Committee for the Ninth Judicial District, 200 Bloomingdale Road, White Plains, New York, is designated as counsel to prosecute the proceeding on behalf of the committee, in place of Donald E. Humphrey, who is relieved of the designation. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.